Citation Nr: 0019108	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  95-35 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri.


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50% disabling.

2.  Entitlement to a temporary total evaluation because of 
hospital treatment in excess of 21 days for a service-
connected condition pursuant to 38 C.F.R. § 4.29.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the veteran's claims for an increased 
evaluation for service-connected PTSD and for entitlement to 
a temporary total rating based on hospitalization in July 
1975.  The veteran filed timely appeals to these adverse 
determinations.  In May 1997, the Board remanded the case to 
the RO for additional development on the veteran's claim for 
entitlement to a temporary total rating based on 
hospitalization.  That development was completed and the case 
was returned to the Board.


REMAND

A preliminary review of the record, following a return of the 
case to the Board after the May 1997 remand, discloses that 
the case must once again be returned to the RO in order to 
ensure due process.  In this regard, the Board notes that on 
the VA Form 9 (Appeal to Board of Veterans' Appeals) 
submitted by the veteran in January 1999, he requested a 
local hearing to give testimony in support of his claim for 
an increased rating for PTSD.   The record reflects that an 
RO hearing was scheduled for May 17, 1999, but before it 
could be held, the veteran requested, in April 1999, that the 
hearing be rescheduled because he was to receive treatment 
for his cancer over the ensuing 8-week period.  The record 
does not reflect that the RO rescheduled the hearing or that 
the veteran withdrew his request for a hearing.  The 
provisions of 38 C.F.R. § 3.103(c) provide that:  "Upon 
request, the claimant is entitled to a hearing at any time on 
any issue involved in a claim within the purview of Part 3 of 
this chapter, subject to the limitations described in 
§ 20.1304 of this chapter with respect to hearings in claims 
which have been certified to the Board of Veterans' Appeals 
for appellate review."  With respect to the limitation 
referred to in 38 C.F.R. § 3.103(a) the Board would observe 
that, in April 2000, the veteran was notified that his case 
was being returned to the Board and the case was recertified 
to the Board.  Accordingly, the veteran's claims must be 
remanded to the RO to schedule a hearing.  38 C.F.R. 
§ 20.702.  

In addition to his request for a local hearing, the veteran 
asked the RO to obtain hospital reports from the VA Medical 
Center (VAMC) for treatment in May, July, August, September 
and December 1998 and outpatient reports from November 1996 
to January 1999.  The Board's review of the record indicates 
that some of the records identified by the veteran have not 
been associated with the claims file and reviewed by the RO 
(for example, hospital records for December 1998).  It also 
appears that the last VA outpatient treatment record for 1998 
is dated in October,  then there is a gap in the records 
until September 1999 and no records after February 2000.  The 
VA's statutory duty to assist the veteran includes the 
obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992); Ivey v. Derwinski, 
2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

Since an appellate decision may be vacated because of a 
denial of due process, 38 C.F.R. § 20.904, the Board finds 
that additional development is required.  Therefore, in order 
to give the veteran every consideration with respect to the 
present appeal, this case is REMANDED for the following 
action:

1.  The RO should obtain and associate 
with the claims file all treatment 
records relating to the veteran from the 
Kansas City VAMC from October 1998 to the 
present.  

2.  The RO should afford the veteran a 
hearing as he requested in his January 
1999 VA Form 9.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for appellate review.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable at this time.  The veteran is free 
to submit any additional evidence or argument he desires to 
have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




